Citation Nr: 0727977	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-29 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic right 
lower extremity disorder to include loss of use of the leg.  

2.  Entitlement to service connection for a chronic left 
lower extremity disorder to include left leg numbness, 
weakness, and instability.  

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's mother
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from February 1980 to May 
1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Houston, Texas, Regional Office (RO) which, in pertinent 
part, denied special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.  In 
December 2003, the RO denied service connection for a right 
lower extremity disorder to include loss of use of the leg 
and a chronic left lower extremity disorder to include 
numbness, weakness, and instability.  In March 2007, the 
veteran was afforded a hearing conducted before the 
undersigned Veterans Law Judge sitting at the RO's San 
Antonio, Texas, satellite office.  

The issues of entitlement to service connection for a chronic 
left lower extremity disorder to include numbness, weakness, 
and instability and special monthly compensation based on the 
need for regular aid and attendance or at the housebound rate 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Department of Veterans Affairs 
(VA) will notify the veteran if further action is required on 
his part.  


FINDINGS OF FACT

1.  Service connection is currently in effect for low back 
strain, right knee medial collateral ligament injury 
residuals, right knee osteoarthritis, and left hip strain.  

2.  A chronic right lower extremity disorder manifested by 
loss of use of the leg was not shown during active service or 
at any time thereafter.  
CONCLUSIONS OF LAW

1.  A chronic right lower extremity disorder to include loss 
of use of the leg was not incurred in or aggravated by 
peacetime service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2006).  

2.  A chronic right lower extremity disorder to include loss 
of use of the leg was not proximately due to or the result of 
the veteran's service-connected disabilities.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a), 3.326(a) (2006 as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim of entitlement to service connection for a 
chronic right lower extremity disorder to include loss of use 
of the leg, the Board observes that the RO issued VCAA 
notices to the veteran in September 2003 and March 2006 which 
informed him of the evidence generally needed to support a 
claim for service connection and the assignment of an 
evaluation and effective date of an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  Such notice 
effectively informed him of the need to submit any relevant 
evidence in his possession.  The September 2003 VCAA notice 
was issued prior to the December 2003 rating decision from 
which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  The veteran was afforded a March 2007 
hearing before the undersigned Veterans Law Judge sitting at 
the RO's satellite office.  The hearing transcript is of 
record.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006 as amended).  
The Court has clarified that service connection shall be 
granted on a secondary basis under the provisions of 38 
C.F.R. § 3.310(a) where it is demonstrated that a 
service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Service connection is currently in effect for 
low back strain, right knee medial collateral ligament injury 
residuals, right knee osteoarthritis, and left hip strain.  

The veteran's service medical records make no reference to a 
chronic right lower extremity disorder manifested by loss of 
use of the leg.  A February 2003 physical evaluation 
conducted for the VA by Rene M. Rodriguez, M.D., notes that 
the veteran complained of being unable to walk "because his 
right knee gives way" and "without the help of a cane or by 
assistance by somebody else because of severe pain."  He 
reported that he had "been mostly wheelchair bound." On 
examination, Dr. Rodriguez observed that the veteran 
exhibited normal right lower extremity motor and sensory 
function.  The veteran was diagnosed with right knee medial 
collateral ligament injury and a torn right medial meniscus.  

In his March 2003 claim for service connection, the veteran 
advanced that "I am filing for 'loss of use' of my r[ight] 
leg secondary to my right knee."  

At an October 2003 VA examination for compensation purposes, 
the veteran reported that he "can't walk and can't stand 
because of giving way in his right knee."  The veteran was 
diagnosed with right medial collateral ligament laxity.  

At a March 2006 VA examination for compensation purposes, the 
veteran complained of "complete numbness and loss of use of 
both lower extremities."  The veteran was diagnosed with 
chronic medial collateral ligament residuals.  The VA 
examiner opined that:

It is the opinion of this examiner that 
the veteran has use of both lower 
extremities, although there is weakness 
of the right lower extremity as the 
result of the recent fasciotomy from 
necrotizing fasciitis in August of 2005.  
The veteran has no clinical evidence of 
radiculopathy, peripheral neuropathy, 
myopathy or other affect diagnosable 
conditions affecting function in his 
right lower extremity, except for the 
medial collateral ligament injury.  It is 
the opinion of this examination (sic) 
that the collateral ligament injury to 
the right knee would not prevent him from 
being able to ambulate even with assist 
devices and the rationale for this 
opinion is that veterans with amputations 
can ambulate even without prosthesis, 
utilizing a walker.  This veteran 
definitely does not have "loss of use" 
of the right lower extremity, however, 
but is experiencing some weakness as a 
result of his recent surgery for 
necrotizing fasciitis.  

At the March 2007 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he could not stand or walk 
due to his lower extremity disabilities.  He clarified that 
he could not walk because of his right knee instability.  The 
veteran's mother testified that he could not stand or walk 
without falling.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  A chronic right lower extremity disorder manifested 
by loss of use of the leg was not objectively shown during 
active service or at any time thereafter.  The report of the 
March 2006 VA examination for compensation purposes states 
that the veteran was specifically found to have actual and 
functional use of his right lower extremity.  No competent 
medical professional has determined that the veteran is 
clinically unable to use his right lower extremity.  

Indeed, the veteran's claim is supported solely by the 
veteran's mother's testimony and his own testimony and 
written statements on appeal.  The Court has held that a lay 
witness is generally not capable of offering evidence 
involving medical knowledge such as the causation of a 
particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Therefore, service connection for a chronic 
right lower extremity disorder to include loss of use of the 
leg is denied.  

To the extent that the veteran is advancing that his 
service-connected right knee disabilities have increased in 
severity and render him unable to stand and to walk, the 
Board notes that the veteran's entitlement to increased 
evaluations for such disabilities is addressed in the REMAND 
portion of this decision below.  


ORDER

Service connection for a chronic right lower extremity 
disorder to include loss of 


use of the leg is denied.  


REMAND

In reviewing the report of the October 2003 VA examination 
for compensation purposes, the Board observes that the 
examiner determined that "the veteran's complaints of 
numbness and weakness in the left leg may be secondary to a 
lumbar radiculopathy related to his lower back."  Service 
connection is currently in effect for low back strain.  While 
finding that his left lower extremity neurological complaints 
were not etiologically related to his service-connected right 
knee and left hip disabilities, the VA examiner did not 
address the etiological relationship, if any, between the 
veteran's left lower extremity symptomatology and his 
service-connected low back strain.  The VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran has advanced on appeal that his service-connected 
right knee disabilities are manifested by the inability to 
walk or to stand due to pain and joint instability.  Such 
statements may be reasonably construed as claims for 
increased evaluations for the veteran's right knee medial 
collateral ligament injury residuals and right knee 
osteoarthritis.  The RO has not had an opportunity to 
adjudicate those claims.  The Board finds that the issues of 
increased evaluations for the veteran's right knee medial 
collateral ligament injury residuals and right knee 
osteoarthritis are inextricably intertwined with the 
certified issue of his entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or at the housebound rate given that such an award is 
dependent upon the accurate assessment of the veteran's 
service-connected disabilities.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his chronic left lower 
extremity neurological disorder, if any.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic left lower extremity neurological 
disorder had its onset during active 
service; is in any other way causally 
related to active service; and/or is 
etiologically related to and/or has 
increased in severity beyond its natural 
progression secondary to the veteran's 
service-connected disabilities. 

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Then adjudicate the issues of the 
veteran's entitlement to increased 
evaluations for his right knee medial 
collateral ligament injury residuals and 
right knee osteoarthritis.  The veteran 
should be informed in writing of the 
resulting decision and his associated 
appellate rights.  The issues are not on 
appeal unless there is a notice of 
disagreement and a substantive appeal as 
to each issue.  

4.  Then readjudicate the issues of the 
veteran's entitlement to a service 
connection for a chronic left lower 
extremity disorder to include numbness, 
weakness, and instability and special 
monthly compensation based on the need 
for regular aid and attendance or at the 
housebound rate with express 
consideration of the provisions of 38 
C.F.R. § 3.310 (2006 as amended) and the 
Court's holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefits sought 
on appeal remain denied, the veteran 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran and his 
accredited representative should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


